Title: From Thomas Jefferson to William Jones, 10 September 1804
From: Jefferson, Thomas
To: Jones, William


               
                  
                     Sir
                  
                  Monticello Sep. 10. 04.
               
               Madame de Tessé, sister of the Viscount Noailles lately killed, writes me that the Viscount never gave his family any information as to his affairs, and asks of me to procure for them a general information what they were, good, bad, or indifferent. I have no correspondence with any body in Philadelphia who knows any thing about them. I suppose Majr. Jackson may have some knolege of them: perhaps some of the brokers, as he was in that line: or some of those intimate with him. but who his intimates were I know not since the death of mr & mrs Bingham. could you do me the favor to endeavor to find out that I might give to his sister the best information to be had. it would be desireable for them to know in whose hands he left his affairs; for I presume he left some one to wind them up for him. your aid herein will enable me to pay a debt of gratitude to a lady to whom I owe it for great attentions in Paris, which I hope will be an apology for my giving you this trouble. Accept my friendly & respectful salutations.
               
                  
                     Th: Jefferson
                  
               
            